Citation Nr: 0842241	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  05-21 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for eczema of 
chest, breasts, abdomen, and both lower legs, currently 
evaluated as 10 percent disabling.

2.  Entitlement to restoration of a 60 percent evaluation for 
a service-connected lumbar strain disability, effective 
January 5, 2005, to include the issue of whether the 
reduction to a 40 percent evaluation was proper. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1992 to December 
1995, during the Persian Gulf War.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of the 
Department of Veterans Affairs (VA), Montgomery, Alabama, 
Regional Office (RO), which granted a decreased evaluation of 
the veteran's service-connected lumbar strain disability from 
60 percent to 40 percent, and an April 2005 rating decision, 
which denied an increased evaluation in excess of 10 percent 
for the veteran's service-connected eczema of chest, breasts, 
abdomen, and both lower legs.  The veteran disagreed with 
such decisions and subsequently perfected appeals.   

On her notice of disagreement for denial of an increased 
evaluation for her eczema disability, received in July 2005, 
the veteran indicated that she has a rash on 100 percent of 
her face.  This statement can be construed as a service 
connection claim for a facial rash disability.

The issue of entitlement to an increased evaluation for 
eczema of chest, breasts, abdomen, and both lower legs, 
currently evaluated as 10 percent disabling, is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In a September 2001 rating decision, the RO granted an 
increased evaluation of the veteran's service-connected 
lumbar strain disability from 40 percent to 60 percent 
disabling, effective March 20, 2001, under Diagnostic Code 
5293.

2.  In a September 2004 rating decision, the RO reduced the 
evaluation assigned for the veteran's service-connected 
lumbar strain disability to 40 percent disabling, effective 
January 1, 2005, under Diagnostic Code 5237.  

3.  In the September 2004 rating decision, the RO applied new 
criteria not previously used in making a reduction.  


CONCLUSION OF LAW

The September 2004 rating decision was legally prohibited, 
and therefore, restoration of the 60 percent rating assigned 
for the service-connected lumbar strain disability is 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.951(a) (2008), 4.71a, Diagnostic Code 5293 (2002); see 
also Fugere v. Derwinski, 972 F.2d 331, 335 (1992) (holding 
that a section protecting veterans from reduced disability 
ratings merely permitted a veteran to retain his previously 
determined disability rating). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) 
(2008).

Initially, the Board notes that the evidence currently of 
record is sufficient to substantiate the veteran's claim for 
restoration of a 60 percent disability rating for the 
service-connected lumbar strain disability.  Therefore, no 
further development with respect to the matter decided herein 
is required under the VCAA.  In addition, the Board observes 
that the veteran was provided with notice as to how 
disability ratings and effective dates are awarded, in a 
March 2006 Dingess notice letter.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

II.  Restoration Claim

In a June 1996 rating decision, the RO granted service 
connection for lumbar strain with low back pain and assigned 
a 20 percent evaluation pursuant to Diagnostic Code 5295, 
effective December 28, 1995.  In a March 1998 rating 
decision, the RO granted a higher evaluation of 40 percent 
for the service-connected lumbar strain with low back pain 
disability under Diagnostic Code 5295, effective November 28, 
1997.  In a September 2001 rating decision, the RO granted a 
higher evaluation of 60 percent pursuant to Diagnostic Code 
5293, effective March 20, 2001, for lumbar strain with low 
back pain and sciatica.  

The veteran filed a claim for arthritis secondary to the 
original back injury in December 2002, stating that she had 
"increased problems" with her back.  See Statement in 
Support of Claim, VA Form 21-4138, received December 2002.    
The veteran underwent a VA spine examination at the VAMC in 
Montgomery, Alabama, on April 2003.  The April 2003 examiner 
noted that the lumbar spine was normal, and ranges of motion 
for the lower back in the lumbar area show flexion at 85 
degrees with pain, extension at 30 degrees with pain, lateral 
flexion at 35 degrees, and lateral rotation at 35 degrees 
with pain.  X-rays were normal.  Based on this medical 
evidence, in June 2004, the RO notified the veteran that it 
proposed to reduce the veteran's evaluation of 60 percent to 
40 percent disabling for her service-connected lumbar strain 
disability, and notified the veteran of the criteria for a 60 
percent evaluation under Diagnostic Code 5293, and a 40 
percent evaluation under Diagnostic Code 5295.  The veteran 
underwent another VA spine examination at the VAMC in 
Montgomery on September 2003.  Upon physical examination, the 
September 2003 examiner noted that there was tenderness of 
the lumbar spine extended over sacrum and moderate spasm of 
the paraspinal musculature.  The lumbar spine range of motion 
was flexion at 65 degrees, extension at 25 degrees, right 
lateral rotation at 40 degrees, left lateral rotation at 45 
degrees.  The examiner noted that in the sitting position, 
the veteran was able to fully extend her left hip and extend 
her left knee without discomfort, but when asked to do the 
same on the right side, she complained of some back pain with 
radiation to the right buttock.  Review of x-rays showed no 
osteoarthritis and osteophyte formation.  The examiner noted 
that facets were uninvolved with any degenerative process, 
and disk spaces were well-maintained throughout.  The veteran 
was diagnosed with chronic lumbar strain with sciatica, and 
the examiner noted that since there was no evidence of 
lumbosacral osteoarthritis noted, the lumbar strain does not 
contribute to any decreased function in the veteran's ability 
to perform her usual duties.  Based on this evidence, in a 
September 2004 rating decision, the RO reduced the veteran's 
evaluation for lumbar strain to 40 percent disabling, 
effective January 1, 2005, under Diagnostic Code 5237, the 
new regulations.  

The RO's application of new criteria to reduce the veteran's 
evaluation from 60 percent disabling (under Diagnostic Code 
5293) to 40 percent disabling (under Diagnostic Code 5237) is 
prohibited.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 3.951(a); 
see also Fugere, 972 F.2d at 335 (holding that a section 
protecting veterans from reduced disability ratings merely 
permitted a veteran to retain his previously determined 
disability rating).  

The circumstances under which a disability evaluation may be 
reduced are specifically limited and carefully circumscribed 
by regulations promulgated by the Secretary of VA.  See 
Dofflemeyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  In no 
event shall a readjustment in the rating schedule cause a 
veteran's disability rating in effect on the effective date 
of the readjustment to be reduced unless an improvement in 
the veteran's disability is shown to have occurred.  
38 U.S.C.A. 
§ 1155.  In Fugere, the United States Court of Appeals of the 
Federal Circuit (Federal Circuit) held that a section 
protecting veterans from reduced disability ratings did not 
create an impermissible dual rating schedule, but rather, 
merely permitted a veteran to retain his previously 
determined disability rating.  972 F.2d at 335.  In Fugere, a 
World War II veteran received benefits for service-connected 
bilateral defective hearing at a 20 percent disability 
evaluation from November 1955 to July 1974.  In July 1974, he 
was granted a higher evaluation of 30 percent.  On November 
18, 1987, the VA established new criteria for rating 
defective hearing.  The veteran filed an increased evaluation 
claim in August 1988, and underwent a VA hearing aid 
examination which revealed that under the new criteria his 
disability resulted in a 10 percent disability rating; as a 
result, the VA reduced the veteran's disability evaluation to 
10 percent.  Id. at 333.  In the restoration appeal presently 
before the Board, the RO decreased the veteran's disability 
evaluation based on the new regulations for rating diseases 
and injuries of the spine instead of the old regulations, 
similar to the RO's actions in Fugere.       
     
Thus, the Board finds that the reduction of an evaluation of 
60 percent to 40 percent for a service-connected lumbar 
strain disability based on new regulations instead of the 
regulations in effect at the time of previously determined 
disability evaluation is void ab initio.


ORDER

Entitlement to restoration of a 60 percent evaluation for a 
service-connected lumbar strain disability, effective January 
1, 2005, is granted. 


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the RO for action as described below.  

The veteran seeks an increased evaluation in excess of 40 
percent for her service-connected eczema of chest, breasts, 
abdomen, and both lower legs disability.    

Review of the record reveals that the veteran last underwent 
a VA examination of her service-connected eczema disability 
in March 2005.  The March 2005 examiner did not have the 
benefit of review of the veteran's claims file.  Further, the 
examiner failed to indicate what percentage of the veteran's 
body is affected by the skin disability.  The Board notes 
that the examiner discussed the percentage of the veteran's 
chest affected by her skin disability, but did not discuss 
the percentage of the veteran's abdomen and both lower legs, 
and the total percentage of the body affected.  The medical 
evidence of record is insufficient for the Board to render a 
decision on the severity of the veteran's skin disability.  
Thus, the Board finds that a more contemporaneous VA 
examination is needed in order to assess the current severity 
of the veteran's service-connected  eczema of chest, breasts, 
abdomen, and both lower legs disability.  The fulfillment of 
the duty to assist requires a thorough and contemporaneous 
medical examination that considers prior medical examinations 
and treatment in order to conduct a complete evaluation of 
the veteran's claim.  38 C.F.R. § 4.2 (2008).  Where further 
evidence, or clarification of the evidence, is needed for 
proper appellate decision-making, a remand to the RO is 
required.  38 C.F.R. § 19.9(a)(1) (2008).

Inasmuch as the Board is remanding the skin claim for an 
additional VA examination, the Board notes that during the 
pendency of this appeal, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the appeal 
of Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which 
held in part that VA's duty to notify a claimant seeking an 
increased evaluation included advising the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  Additionally, the claimant must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon the veteran's employment and daily 
life.  In this case, such notice has not been provided to the 
veteran.  

Accordingly, the case is REMANDED for the following action:

1.  Apart from other requirements 
applicable under the Veterans Claims 
Assistance Act (VCAA), the RO should 
comply with the Vazquez- Flores ruling, 
and advise the veteran to submit evidence 
that her condition has worsened, 
including the effect an increased 
worsening of the condition has on 
employment and daily life, and provide 
notice of the criteria necessary under 
the appropriate Diagnostic Codes to 
establish entitlement to an increased 
rating.

2.  The RO should obtain all medical 
records from the VA Medical Center (VAMC) 
in Tuskegee and Montgomery, dated from 
2004 to the present, regarding the 
veteran's eczema of chest, breasts, 
abdomen, and both lower legs disability.     

3.  After the above-requested development 
is completed, the veteran should be 
afforded a VA dermatological examination 
to determine the current nature and 
extent of her service-connected eczema of 
chest, breasts, abdomen, and both lower 
legs. 

The claims folder should be reviewed by 
the examiner prior to the examination.  
All tests and studies deemed helpful by 
the examiner should be conducted in 
conjunction with the examination.

The examiner is specifically requested to 
indicate (a) whether such symptoms as 
exudation or itching are constant, (b) 
whether there are extensive lesions or 
marked disfigurement, (c) the percentage 
of the exposed areas affected, (d) the 
percentage of the entire body affected, 
(e) whether the percentages of the 
exposed areas affected are 20 to 40 
percent or greater, and (f) whether the 
percentage of the entire body affected is 
20 to 40 percent or greater.  

The examiner should also describe the 
current medications the veteran is taking 
and duration of use for her service-
connected eczema of chest, breasts, 
abdomen, and both lower legs, and comment 
on whether the current medication(s) 
is(are) akin to akin to systemic therapy 
such as corticosteroids or other 
immunosuppressive drugs.

4.  Upon completion of the above-
requested development, the RO should 
readjudicate the veteran's increased 
evaluation claim for eczema of chest, 
breasts, abdomen, and both lower legs, 
taking into account any newly obtained 
evidence.  All applicable laws and 
regulations should be considered.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case and given the opportunity to 
respond thereto.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The claimant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


